Pannell, Judge.
Since the dismissal of an answer on demurrer is not such a final disposition of a cause as may be reviewed by this court, Williams v. Kwik Shake Dispenser Mfg. Co., 214 Ga. 478 (105 SE2d 457), Ga. L. 1957, pp. 224, 230, Code Ann., § 6-701, the overruling of a demurrer to an answer “if it had been rendered as claimed by plaintiff in error” would not have been a final disposition of the cause. Bello v. Milholland, 216 Ga. 162 (2) (115 SE2d 531). It follows, therefore, that the bill of exceptions brought by the plaintiff in the present case, assigning error on the overruling of demurrers to the answer of the defendant, must be

Dismissed.


Felton, C. J., and Frankum, J., concur.